UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6002


RODRICKA JERMAINE GAMBRELL,

                Petitioner - Appellant,

          v.

MILDRED L. RIVERA, Warden of Estill FCI,

                Respondent – Appellee,

          and

UNITED STATES OF AMERICA,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Richard Mark Gergel, District
Judge. (8:10-cv-00566-RMG)


Submitted:   June 30, 2011                    Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodricka Jermaine Gambrell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodricka       Jermaine     Gambrell,    a     federal     prisoner,

appeals the district court’s order accepting the recommendation

of the magistrate judge and denying relief on his 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2010) petition.                We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the   reasons    stated    by   the   district   court.      See    Gambrell    v.

Rivera,    No.   8:10-cv-00566-RMG       (D.S.C.    Oct.    26,     2010).     We

dispense    with    oral     argument    because    the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2